Caton, C. J. The only circumstance really entitled to consideration as tending to- show a fraudulent intent on the part of Wood in his sale of the premises to Paine, is his declaration made to Paine at or about the time of the sale. That showed that he was embarrassed, and he stated if his property was sold on execution, it would bring but little, but if he sold it himself, he could pay all his debts. If this expressed his real purpose in selling the farm, it shows an honest and not a fraudulent intention. Surely the law does not deprive even an insolvent man of the right to sell his property to pay his debts. We see nothing in the circumstances of this case tending to show that this farm was sold for the fraudulent purpose of reserving it for the use of the grantor, or that he even designed to withhold the consideration money from his creditors. From aught that appears, he may have applied it all to the payment of his debts. The evidence is positive, that it was sold for its real value, and the whole of the consideration money was paid to Wood by Paine. The fact that after the sale from Paine to Stillwell, Wood resided upon the premises, is fully and most satisfactorily explained, if any explanation were necessary. He was in Stillwell’s employ as his agent, not only for this, but several other farms in the vicinity, and carried them on for him, or leased them, and collected the rents, and this also explains why Stillwell referred Minor'to Wood, when he applied for leave to cut a tree on this land. He would have done the same thing, had the application been for permission to cut a tree on any of the other farms. Even if there were a question about the l>ona fieles of the sale from Wood to Paine, there is nothing to show that Still-well was cognizant of it, when he purchased; but we are well satisfied there was no fraud in the first sale. The decree must be reversed, and the bill dismissed. Decree reversed.